Citation Nr: 0628925	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-03 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Houston, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a September 2002 rating decision, the RO 
denied service connection for peripheral neuropathy of the 
left upper extremity.  In a September 2003 rating decision, 
the RO denied service connection for PTSD and for peripheral 
neuropathy of the right upper extremity.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection for PTSD may be 
established even when the disorder did not become manifest 
during or soon after service.  In order for a claim for 
service connection for PTSD to be successful, there must be: 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006).

The Board will remand the claim for service connection for 
PTSD for the development of additional relevant evidence.  
The veteran's claims file contains VA mental health notes 
that indicate that the veteran receives treatment for PTSD.  
The records do not contain any finding regarding a 
relationship between PTSD and a stressor during the veteran's 
service.  The veteran should have a VA psychiatric 
examination, and the examiner should express an opinion as to 
whether current PTSD is related to a stressor event during 
the veteran's service.

The in-service stressors that the veteran has reported 
include witnessing the wounding and deaths of several 
servicemen.  The veteran identified one of the men by last 
name.  The veteran should be asked to provide additional 
details if possible, to include the month or season and year 
of each of the stressor events.  The RO should request of 
search of military records to attempt to verify the reported 
stressors.

The veteran contends that he has peripheral neuropathy in 
both upper extremities secondary to service-connected 
diabetes mellitus.  Service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  VA has granted the veteran's claim for service 
connection for diabetes mellitus, and has granted service 
connection for peripheral neuropathy in the right and left 
lower extremities.

VA examinations performed in 2002 through 2005 contain 
conflicting findings as to whether the veteran has peripheral 
neuropathy in the upper extremities.  The veteran should 
undergo a new examination to clarify whether he has 
peripheral neuropathy in the upper extremities, and to obtain 
an opinion as to the likelihood that any such neuropathy is 
related to his service-connected diabetes.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA neurological examination to clarify 
whether he was peripheral neuropathy in 
the upper extremities.  If peripheral 
neuropathy in the upper extremities is 
present, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the peripheral 
neuropathy in the upper extremities is 
related to the veteran's diabetes.

2.  The veteran should be asked to 
provide, if he can, additional details 
about reported stressors during service.  
In particular, attempts to verify the 
stressors would be aided if he supplied 
the month and year, or season and year, of 
occasions when he witnessed the shooting 
of fellow servicemen.

3.  The AMC or RO should request from the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) a search of 
records of the veteran's unit for 
documentation of the shootings and deaths 
of servicemen reported by the veteran.  
The veteran has identified his unit as the 
1st Log(istics?), and has stated that he 
was stationed at the U.S. Army Depot at 
Qui Nhon, South Vietnam, from December 
1969 to March 1971.

4.  The veteran should be scheduled for a 
VA psychiatric examination to consider the 
diagnosis and likely etiology of PTSD.  
The veteran's claims file should be 
provided to the examiner for review.  The 
examiner should indicate whether the 
veteran has a psychiatric disorder that 
meets the criteria for a diagnosis of 
PTSD.  If the examiner finds that the 
veteran has PTSD, the examiner should 
express an opinion as to whether it is at 
least as likely as not that the PTSD is 
due to reported traumatic events during 
service, including witnessing the 
shootings of fellow servicemen.

5.  Thereafter, the AMC or RO should 
review the case.  If any of the claims on 
appeal remains denied, the AMC or RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


